AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                  for thH_                                     U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
            ATAIN SPECIALTY INSURANCE                                                                     Jan 24, 2019
            COMPANY, a Michigan corporation,                                                                  SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:18-CV-5022-RMP
ROWENA TODD, an individual, dba Vapehead Origins,                    )
  USA; GREGG TODD, an individual, dba Vapehead                       )
Origins, USA; and VAPEHEAD ORIGINS, USA, LLC, a
          Washington limited liability company,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 27, is GRANTED.
u
              Defendants’ Cross-Motion for Summary Judgment, ECF No. 34, is DENIED.
              Judgment is entered in favor of Plaintiff: the Plaintiff has no duty to defend Defendants in either the Corpuz action or the
              Cronin action under Coverage A, Coverage B, or Coverage C of the insurance policies issued by Plaintiff to Defendants.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               ROSANNA MALOUF PETERSON                       on a motion for
      summary judgment.


Date: 1/24/2018                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          %\Deputy Clerk

                                                                            Tonia Ramirez
